1
2
3
                                                                  JS-6
4
5
6
7                                      UNITED STATES DISTRICT COURT
8                                 CENTRAL DISTRICT OF CALIFORNIA
9
10   SILVERIO AMEZQUITA,                          No. 5:18-CV-01109-JVS-SP
     individually and on behalf of all
11   others similarly situated,                   ORDER GRANTING STIPULATION TO
12                                                DISMISS PLAINTIFF SILVERIO
                                                  AMEZQUITA’S INDIVIDUAL CLAIMS
13                        Plaintiff,              WITH PREJUDICE AND CLASS CLAIMS
                                                  WITHOUT PREJUDICE
14           vs.
                                                  Judge:           Hon. James V. Selna
15   TARGET CORPORATION; and                      Courtroom:       10C (411 W. Fourth St.,
16   DOES 1 through 20, inclusive,                                 10th Flr., Santa Ana)
                                                  Complaint filed: April 13, 2018
17                        Defendants.             Trial date:      None set
18
19
20
21
22
23
24
25
26
27
28
                                                            ORDER GRANTING STIPULATION TO DISMISS
                                                                       INDIVIDUAL AND CLASS CLAIMS
                                                               U.S.D.C., C.D. Cal., No. 5:18-cv-01109-JVS-SP
     LEGAL_US_W # 107963354.1
1            On the stipulation of the parties, and good cause appearing therefor,
2            IT IS ORDERED that plaintiff Silverio Amezquita’s individual claims be and
3    hereby are DISMISSED WITH PREJUDICE and the class claims asserted in the action
4    be and hereby are DISMISSED WITHOUT PREJUDICE, each side to bear its own
5    attorneys’ fees and costs.
6
7
             Dated: June 21, 2021                   ____________________________________
8                                                                James V. Selna
9                                                          United States District Judge

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                           ORDER GRANTING STIPULATION TO DISMISS
                                                                      INDIVIDUAL AND CLASS CLAIMS
                                                              U.S.D.C., C.D. Cal., No. 5:18-cv-01109-JVS-SP
     LEGAL_US_W # 107963354.1
